DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Final Office Action of 12/29/2021 is hereby vacated and replaced with this Non-Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “apparatus for cross correlating code-modulated signals” in claim 9.  The instant Specification provides support in the form of an acoustic receiver.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, in the preamble, “objects having at least one linear and/or nonlinear material and structural property are introduced into a medium having linear and/or nonlinear properties.”
This language is unclear in scope because it is not clear what it means for an object to have a “linear and/or nonlinear material and structural property.”  It is not possible to distinguish what objects would or would not read on this limitation.  What object would not read on this?
This language is unclear in scope because it is not clear what it means for an object to have a “linear and nonlinear material and structural property.”  In what way can the “material and structural property” be considered “linear and nonlinear?”
not read on this?
	This language is unclear in scope because it is not clear what it means for a medium to have “linear and nonlinear properties.”  In what way can a “property” be considered “linear and nonlinear?”
	Claim 1 recites, in the preamble, “the nonlinear material and structural properties of the medium not being concordant with the nonlinear material and structural properties of the object.”  This phrase lacks antecedent basis.  The “medium” was not previously recited as having “material and structural properties,” only “properties.”  Both the “object” and the “medium” were not previously recited as having “nonlinear” properties; this was only recited as a potential possibility (by use of the language “linear and/or nonlinear”).
	Claim 4 recites “objects having exclusively nonlinear material and structural properties.”  This limitation is unclear in scope because it is unclear what would read on this.  Can the Applicant please provide an example of any object that could be described this way and explain how its “material and structural properties” could ever be categorized as being “exclusively nonlinear?”  It is not currently possible to determine what would or would not read on this limitation.
	Claim 5 recites “media having exclusively linear material and structural properties.”  This limitation is unclear in scope because it is unclear what would read on this.  Can the Applicant please provide an example of any media that could be 
	Claims 2-8 are rejected based on their dependence from Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20190021740 A1) and Price (US 8804460 B1).
Regarding Claim 1, Reynolds discloses a method for determining the position of objects [Paragraph [0093] – “The system of the present disclosure may also comprise a Secondary Validation Sub-system (SVS). The SVS is configured such that the location of the tissue to be destroyed can be validated to verify the intended location as derived from initial subject scan data.”], wherein objects having at least one linear and/or nonlinear material and structural property are introduced into a medium having linear and/or nonlinear properties, the nonlinear material and structural properties of the medium not being concordant with the nonlinear material and structural properties of the object [Paragraph [0067] – “In order to successfully travel through physiological vessels such as blood vessels, a plurality of nano-sized devices, hereinafter referred to as nanobots may be injected into the subject.”], and
- either a signal modulated with a code is transmitted from a component to the object having at least one linear and/or nonlinear material and/or structural property and the signal is converted by the object into another signal modulated with another code and is sent from the object to at least one component, - or a non-code-modulated signal is transmitted from at least one component to the object having at least one nonlinear material and/or structural property and the signal is converted by the object into a signal modulated with a code and is sent from the object to at least one component, - or an object generates a signal modulated with a code and sends it to at least one component [Paragraph [0090] – “Once the nanobots are injected into the patient, they travel around the body and are activated inside the focal point of the X-ray beam and magnetic field. After a predetermined time, the magnetic flux generating mechanism 510 may be driven according to the operator's instructions so that the focal point is driven around the interior of the tumour or target region.”Paragraph [0093] – “To this end, as mentioned above, and referring to FIG. 3, each of the nanobots 100 may comprise a transmitter 128. The transmitter 128 may be provided on an outer surface of the main body 120 of the nanobot 100. The transmitter 128 may comprise an ultrasonic transmitter 128. The transmitter 128 may be configured to transmit an ultrasonic signal when the nanobot 100 enter within coordinates of the target region. The coordinates of the target region may be defined as offsets from the initialisation coordinates of all axes. Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128. In this configuration, it will be understood that the nanobots 100 are operating in their emitting mode. In their emitting mode, the one or more extending elements 122 may not be extended; rather they will vibrate to generate the ultrasonic signal. Thus, in their emitting mode, the nanobots 100 may be configured in the first cross-sectional size. The signal may be configured to be received by a suitably configured receiver and analysed accordingly. The SVS may thus be used to ensure that the intended target is treated and not an unintentional area.”Paragraph [0094] – “To generate the ultrasonic signal, the one or more extending elements 122 may be extended and retracted at several kilohertz over a very short distance.”],
wherein the at least one component is arranged outside the medium [Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”Paragraph [0096] – “The method may comprise acquiring X, Y and Z RF signals and setting the coordinates of the nanobots to zero 820. Then a count of fringes from RF frequencies for all axes is performed to determine the relative position of the nanobots from the initialisation coordinates 830. Coordinates of a target region may then be sent to the nanobots. It may then be determined whether coordinates of the target region have been received by the nanobots 840. If the coordinates of the target region have been received by the nanobots, the nanobots may determine if their current coordinates are within the coordinates of the target region 850. The coordinates of the target region 850 may be user-defined. If the current coordinates of the nanobots are within the coordinates of the target region, the onboard transmitter may be configured to transmit a signal 860.”Paragraph [0095] – “Transmitting an ultrasonic signal from within a subject instead of from an external transmitter enables ultrasonic imaging from within the target region, thereby reducing the amount of unwanted ultrasonic reflections during a patient scan. Since the source of the ultrasonic emissions is known accurately via the PVS coordinates and the time of flight is known, it can be accurately predicted how long the signal should take to travel from the target region to the sensor. Since reflections will have a longer path than direct signals, they can easily be identified and either ignored or used for off location imaging. In this regard, if a signal is bounced off a nearby organ, the reflected signal will take longer to reach the sensor; however this reflected signal may also be used for imaging too. For example if the ultrasonic source is inside a large tumour, the reflection data may provide more details about the outside surface shape of the tumour).”Paragraph [0080] – “The 3D configuration may increase patient safety quite drastically while also creating the potential for more accurate targeting. Currently, external beam radiation devices have a targeting accuracy in the millimeter range. However combined with the magnetic flux generating mechanism as outlined here, it is possible to reduce that further.”].
Reynolds fails to disclose that the noise component of the signal is removed from the signals modulated with a code that arrive at the at least one component, and the thus corrected signal/s is/are used to ascertain the position of the object in a one-dimensional, two-dimensional or three-dimensional direction with a resolution of < 0.1 mm.
However, Price discloses the use of Gold code encoded ultrasonic signals transmission in order to ascertain device position after performing noise removal and correcting the signals [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  It would have been obvious to have the nanobots transmit the ultrasonic signals and then process them in such a manner in order to be able to differentiate between different nanobot transmissions and thus provide an enhanced internal imaging process that achieves the recited resolution.

Regarding Claim 2, Reynolds discloses that the position of gaseous, liquid or solid objects in a gaseous, liquid to solid medium is determined [Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”].

Regarding Claim 3, Reynolds discloses that the position of objects having dimensions in the mm to nm range, in the form of 2D or 3D structures, is determined [Paragraph [0067] – “The nanobots may be configured to have a cross-sectional size in a range of about 2.8 μm to about 5.2 μm when unactivated.”Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”].

Regarding Claim 6, Reynolds discloses that the objects transmit electromagnetic, acoustic, mechanical or optical signals and/or convert received electromagnetic, acoustic, mechanical or optical signals into other electromagnetic, acoustic, mechanical or optical signals [Paragraph [0093] – “To this end, as mentioned above, and referring to FIG. 3, each of the nanobots 100 may comprise a transmitter 128. The transmitter 128 may be provided on an outer surface of the main body 120 of the nanobot 100. The transmitter 128 may comprise an ultrasonic transmitter 128. The transmitter 128 may be configured to transmit an ultrasonic signal when the nanobot 100 enter within coordinates of the target region. The coordinates of the target region may be defined as offsets from the initialisation coordinates of all axes. Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128. In this configuration, it will be understood that the nanobots 100 are operating in their emitting mode. In their emitting mode, the one or more extending elements 122 may not be extended; rather they will vibrate to generate the ultrasonic signal. Thus, in their emitting mode, the nanobots 100 may be configured in the first cross-sectional size. The signal may be configured to be received by a suitably configured receiver and analysed accordingly. The SVS may thus be used to ensure that the intended target is treated and not an unintentional area.”].

Regarding Claim 7, Reynolds discloses that determining a one-dimensional position of an object involves the arrangement of at least one component, determining a two- dimensional position of an object involves the arrangement of at least two components and determining a three-dimensional position of an object involves the arrangement of at least three components, the components each being arranged in the desired dimensional direction in relation to the object [Paragraph [0096] – “The method may comprise acquiring X, Y and Z RF signals and setting the coordinates of the nanobots to zero 820. Then a count of fringes from RF frequencies for all axes is performed to determine the relative position of the nanobots from the initialisation coordinates 830. Coordinates of a target region may then be sent to the nanobots. It may then be determined whether coordinates of the target region have been received by the nanobots 840. If the coordinates of the target region have been received by the nanobots, the nanobots may determine if their current coordinates are within the coordinates of the target region 850. The coordinates of the target region 850 may be user-defined. If the current coordinates of the nanobots are within the coordinates of the target region, the onboard transmitter may be configured to transmit a signal 860.”].

Regarding Claim 8, Reynolds discloses that there is a medium present that transmits at least the signals from and to the object [Blood].

Regarding Claim 9, Reynolds discloses the recited subject matter (see the discussion of Claim 1, above), but fails to disclose cross correlating code-modulated signals for the purpose of removing the noise component of the signal.  However, Price discloses the use of Gold code encoded ultrasonic signals transmission in order to ascertain device position [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  It would have been obvious to have the nanobots transmit the ultrasonic signals in such a manner in order to be able to differentiate between different nanobot transmissions and thus provide an enhanced internal imaging process that achieves the recited resolution.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    289
    708
    media_image1.png
    Greyscale

Examiner’s Response:
The Examiner respectfully disagrees.  Reynolds uses the ultrasonic signal generated by the blood robots to perform ultrasonic imaging from within the human body using the position of the blood robots [Paragraph [0095] – “Transmitting an ultrasonic signal from within a subject instead of from an external transmitter enables ultrasonic imaging from within the target region, thereby reducing the amount of unwanted ultrasonic reflections during a patient scan. Since the source of the ultrasonic emissions is known accurately via the PVS coordinates and the time of flight is known, it can be accurately predicted how long the signal should take to travel from the target region to the sensor.”].  It would have been obvious to use Gold code per the teaching of Price to enhance that position determination.

Applicant argues:

    PNG
    media_image2.png
    91
    719
    media_image2.png
    Greyscale

Examiner’s Response:
	Regarding Claim 1, the scope of these limitations is so broad that potentially any object or medium would read on them.  The argument that Reynolds does not disclose anything that would read on these limitations is not convincing for that reason.  Reynolds discloses the “objects” as robots and the “medium” as blood; this corresponds to Examples 4 and 5 in the instant Specification.
	Regarding Claims 4 and 5, the rejections in light of the prior art are withdrawn.

Applicant argues:

    PNG
    media_image3.png
    253
    717
    media_image3.png
    Greyscale

Examiner’s Response:
	Applicant’s argument is convincing.  See the new grounds for rejection above.

Applicant argues:

    PNG
    media_image4.png
    384
    721
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    68
    716
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    93
    703
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Reynolds uses the ultrasonic signal generated by the blood robots to perform ultrasonic imaging from within the human body using the position of the blood robots [Paragraph [0095] – “Transmitting an ultrasonic signal from within a subject instead of from an external transmitter enables ultrasonic imaging from within the target region, thereby reducing the amount of unwanted ultrasonic reflections during a patient scan. Since the source of the ultrasonic emissions is known accurately via the PVS coordinates and the time of flight is known, it can be accurately predicted how long the signal should take to travel from the target region to the sensor.”].  Price discloses the use of Gold code encoded ultrasonic signals Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  It would have been obvious to have the nanobots transmit the ultrasonic signals and then process them in such a manner in order to be able to differentiate between different nanobot transmissions and thus provide an enhanced internal imaging process that achieves the recited resolution.
	The Examiner does agree that the blood robots should not be sized as large as a mobile phone or laptop when being inserted in a person’s blood.  One having ordinary skill in the art would have recognized that doing so would not have provided any likelihood of success on any imaginable level.  Rather, the proposed combination is to have the blood robots of Reynolds transmit the ultrasonic Gold code of Price using their ultrasonic transmitters.  The Examiner is not convinced at this time that doing so would not have been successful and effective.

Applicant argues:

    PNG
    media_image7.png
    64
    695
    media_image7.png
    Greyscale

Examiner’s Response:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180156907 A1 – ECHO MEASUREMENT
US 20180028117 A1 – ULTRASOUND PROBE
US 9759810 B1 – Hybrid Pulse Compression Waveform For High Resolution Imaging
US 20160038119 A1 – A METHOD AND APPARATUS FOR DETERMINING THE LOCATION OF A MEDICAL INSTRUMENT WITH RESPECT TO ULTRASOUND IMAGING, AND A MEDICAL INSTRUMENT TO FACILITATE SUCH DETERMINATION
US 6549004 B1 – Distributed Magnetic Field Positioning System Using Code Division Multiple Access
US 8109878 B1 – Use Of Coded Excitation Schemes In The Detection And Location Of A Target In A Human Body Such As Breast Calcifications
US 8839672 B2 – Combined Ultrasound And Photoacoustic Imaging Of Metal Objects

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865         

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/4/22